Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
 	
2.	The amendment filed 11/04/2022 has been received and considered. Claims 21-43 are presented for examination.

Claim Objections
3.	Claims 21 and 40 are objected to because of the following informalities:  
As per Claims 21 and 40, they recite the limitation “used,” in line 10 (Claim 21) and line 18 (Claim 40) which would be better as “used”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisker et al. (US 20130066598 A1).
	As per Claim 42, Fisker et al. teaches a method for producing an individual computer-aided virtual articulator for a patient, the method comprising: 
providing body-related data from a plurality of persons to provide a data collection ([0093]-[0095] “a number of predefined geometrical models”); 
providing body-related data from the patient ([0098]-[0102], [0137]-[0142], [0148]); and 
generating the individual computer-aided virtual articulator for the patient ([0093], [0096] “the virtual articulator”, “virtual dynamic articulator”) based on at least one subset of the data collection ([0091]-[0096]) which exhibits a body-related statistical correspondence to the patient ([0129] “If no specific parameters are available for the specific patient, standard or default parameters may be used. ”). 

As per Claim 43, Fisker et al. teaches a method for producing an individual computer-aided virtual articulator for a patient, the method comprising: 
providing body-related data from a plurality of persons to provide a data collection ([0093]-[0095] “a number of predefined geometrical models”); 
providing body-related data from the patient ([0098]-[0102], [0137]-[0142], [0148]); and 
generating the individual computer-aided virtual articulator for the patient based on at least one subset of the data collection ([0091]-[0096]) which exhibits a body-related statistical correspondence to the patient  ([0129] “If no specific parameters are available for the specific patient, standard or default parameters may be used. ”); 
wherein, the body-related data of the patient is supplemented based on the at least one subset ([0129] “If no specific parameters are available for the specific patient, standard or default parameters may be used.”).

Allowable Subject Matter
5. 	Claim 21-41 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
While Fisker et al. (US 20130066598 A1) teaches a method for producing an individual computer- aided virtual articulator for a patient including recording and collating body-related data from a plurality of persons to provide a data collection,  providing body-related data from the patient, and generating the individual computer-aided virtual articulator of a masticatory apparatus for the patient based on at least one subset of the data collection, wherein the individual computer-aided virtual articulator is used to provide a simulated individual movement model of the masticatory apparatus of the patient, and to simulate a movement of the masticatory apparatus, 
none of the prior art of record discloses a a method for producing an individual computer- aided virtual articulator for a patient, including:
 	(Claim 21) “generating the individual computer-aided virtual articulator of a masticatory apparatus for the patient based on at least one subset of the data collection which exhibits a body-related correspondence to the patient via statistical methods to supplement the body- related data recorded from the patient,”,
(Claim 40) “generating the individual computer-aided virtual articulator of a masticatory apparatus for the patient based on at least one subset of the data collection which exhibits a body-related correspondence to the patient via statistical methods to supplement the body- related data recorded from the patient,”,
in combination with the remaining elements and features of the claimed invention.   

Response to Arguments
7. 	Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive.
As per Claim 42-43, It is Examiner’s position that Fisker teaches the claimed limitation. 
In particular, Fisker et al. teaches providing a number of virtual articulators ([0096]) in the software program with default/standard parameters and values for the basis inherently teaches “providing body-related data from a plurality of persons…a data collection” because the virtual articulators in the software are generated from data of a plurality of persons.  And the virtual articulator is generated and optimized based on restored patients’ teeth generated from patient input data and/or standard or default parameters ([0129]: corresponding to the claimed limitation ““one subset of the data collection which exhibits a body-related statistical correspondence to the patient”) when the data is not available for the specific patient ([0129]). 

Conclusion
8.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zheng et al. (“A novel #D morphing approach for tooth occlusal surface reconstruction”) discloses mapping function to define missing occlusal surface reconstruction using mapping function and standard tooth surface.
Solaberrieta et al. ("Virtual facebow technique") discloses generating a virtual articulator based on patient’s measured data.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146